Case
 Case1:20-cv-03063-SAG
       1:20-cv-03063 Document
                        Document
                              1-1 2 Filed
                                      Filed
                                          10/21/20
                                            10/21/20 Page
                                                      Page11
                                                           ofof
                                                              55
Case
 Case1:20-cv-03063-SAG
       1:20-cv-03063 Document
                        Document
                              1-1 2 Filed
                                      Filed
                                          10/21/20
                                            10/21/20 Page
                                                      Page22
                                                           ofof
                                                              55
Case
 Case1:20-cv-03063-SAG
       1:20-cv-03063 Document
                        Document
                              1-1 2 Filed
                                      Filed
                                          10/21/20
                                            10/21/20 Page
                                                      Page33
                                                           ofof
                                                              55
Case
 Case1:20-cv-03063-SAG
       1:20-cv-03063 Document
                        Document
                              1-1 2 Filed
                                      Filed
                                          10/21/20
                                            10/21/20 Page
                                                      Page44
                                                           ofof
                                                              55
Case
 Case1:20-cv-03063-SAG
       1:20-cv-03063 Document
                        Document
                              1-1 2 Filed
                                      Filed
                                          10/21/20
                                            10/21/20 Page
                                                      Page55
                                                           ofof
                                                              55
